Name: Commission Implementing Regulation (EU) NoÃ 1216/2013 of 28Ã November 2013 derogating from Regulation (EC) NoÃ 288/2009 as regards the deadline for Member States to notify their strategies and aid application to the Commission and the deadline for the Commission to decide on the final allocation of the aid in the framework of a School Fruit Scheme
 Type: Implementing Regulation
 Subject Matter: cooperation policy;  European Union law;  plant product;  teaching;  consumption;  information technology and data processing;  economic geography;  economic policy
 Date Published: nan

 29.11.2013 EN Official Journal of the European Union L 319/4 COMMISSION IMPLEMENTING REGULATION (EU) No 1216/2013 of 28 November 2013 derogating from Regulation (EC) No 288/2009 as regards the deadline for Member States to notify their strategies and aid application to the Commission and the deadline for the Commission to decide on the final allocation of the aid in the framework of a School Fruit Scheme THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 103h(f) in conjunction with Article 4 thereof, Whereas: (1) In accordance with Article 4(1) of Commission Regulation (EC) No 288/2009 (2), Member States applying for the aid referred to in Article 103ga(1) of Regulation (EC) No 1234/2007 for a period running from 1 August to 31 July should notify the Commission of their strategy by 31 January of the year in which that period starts. (2) Following the Commission proposal for a Regulation of the European Parliament and of the Council establishing a common organisation of the markets in agricultural products (Single CMO Regulation) (3), and the political agreement reached by the co-legislators on the future common agricultural policy (CAP), important elements of the School Fruit Scheme will change as from 1 January 2014, notably the total amount of aid and the new co-financing rates. (3) The application of the new elements of the School Fruit Scheme from 1 January 2014 will make it impossible for Member States to adapt their strategies to the new framework before the deadline for notification of the strategy. (4) Therefore, Member States wishing to implement a School Fruit Scheme for the school year 2014/2015 should be allowed, as a transitional measure, to notify the Commission of their strategy and aid application for the period running from 1 August 2014 to 31 July 2015 until 30 April 2014. (5) Similarly, in view of the changes to be introduced by the new CAP in the global budget for the School Fruit Scheme, the deadline for the Commission to decide on the final allocation of the aid for the period running from 1 August 2014 to 31 July 2015 laid down in the third subparagraph of Article 4(4) of Regulation (EC) No 288/2009 should be extended until 30 June 2014. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 1. By way of derogation from Article 4(1) of Regulation (EC) No 288/2009, Member States may notify their strategy and aid application for the period running from 1 August 2014 to 31 July 2015 by 30 April 2014 at the latest. 2. By way of derogation from the third subparagraph of Article 4(4) of Regulation (EC) No 288/2009, the Commission shall decide on the final allocation of Union aid for the period running from 1 August 2014 to 31 July 2015 by 30 June 2014. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall expire on 30 June 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) Commission Regulation (EC) No 288/2009 of 7 April 2009 laying down detailed rules for applying Council Regulation (EC) No 1234/2007 as regards Community aid for supplying fruit and vegetables, processed fruit and vegetables and banana products to children in educational establishments, in the framework of a School Fruit Scheme (OJ L 94, 8.4.2009, p. 38). (3) COM(2011) 626 final.